Citation Nr: 1826887	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than January 19, 2012 for the grant of service connection for PTSD. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1967 to June 1969.  He is the recipient of the Combat Action Ribbon, the Vietnamese Cross of Gallantry with Bronze Star, and the Presidential Unit Citation, among other commendations.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been demonstrated.  

2.  The Veteran filed his claim for service connection for PTSD on November 4, 2010; however, there were no other pending, unadjudicated formal or informal claims for service connection for PTSD prior to this date.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent rating, but not higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.102, 3.321, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of November 4, 2010, but not earlier, for the grant of service connection for PTSD, have been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Initial Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD is rated 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

The symptoms associated with each rating under the General Rating formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate rating of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   


Factual Background and Analysis 

The Veteran filed his claim for service connection for PTSD in November 2010.  Service connection was granted in a September 2013 rating decision, which assigned an initial 30 percent rating, effective January 19, 2012.  The Veteran contends that his PTSD symptoms are worse than contemplated by his currently assigned rating, and has stated in statement to VA that he believes he should be assigned a 50 percent rating for his disability.  

The Veteran underwent a VA examination in October 2012.  Upon examination of the Veteran, the VA examiner confirmed a diagnosis of PTSD, as well as a diagnosis of depressive disorder.  The examiner noted in her report that the Veteran has a tendency to minimize mental health symptoms, likely as a coping strategy.  During the examination, the Veteran reported feeling depressed a day or two out of the month, with thoughts of suicide in the past with no current plans or intent.  He described experiencing nightmares about combat experiences in Vietnam and waking up with panic two to three times a month.  He reported irritability, bad temper, detachment, and difficulty concentrating.  The examiner determined that the Veteran's PTSD is caused by significant combat experiences in Vietnam and fear of hostile military or terrorist activity.  His depressive disorder is, in part, secondary to PTSD, however, it was subsequently aggravated by a 1980 accident that resulted in paraplegia.  The examiner determined that his PTSD symptoms and depressive symptoms are considered severe.  

The examiner determined that the Veteran was occupationally and socially impaired with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's symptoms were indicated as: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, flattened affect, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, grossly inappropriate behavior, and persistent danger of hurting self or others.  The examiner was not able to differentiate whether the Veteran's symptoms are attributable to his PTSD or depressive disorder due to overlapping and interdependent symptoms.  

The Veteran was afforded a follow-up VA examination in April 2013 with a different examiner.  The VA examiner was requested by VA to specifically address the symptoms identified by the October 2012 examiner with the Veteran and thereafter, attempt to identify which symptoms are attributable to PTSD and which symptoms are attributable to depressive disorder.  After a thorough in-person interview with the Veteran, in which he was asked to describe in detail each identified symptom, the examiner determined that the only symptoms due to PTSD are: irritability or outbursts of anger, suspiciousness, and impaired judgment.  The symptoms identified as being related to the depression caused by his 1980 accident and subsequent paraplegia are: difficulty falling or staying asleep, irritability or outbursts of anger, and chronic sleep impairment.  The examiner determined that all other symptoms identified by the October 2012 examiner are not applicable.  

The examiner was requested to specifically comment on whether the Veteran is in persistent danger of hurting himself or others due to PTSD.  The examiner found that the Veteran is not in persistent danger of hurting himself or others.  He stated that the Veteran experiences irritability and anger, but that he has not hurt anyone.  The examiner explained that when the Veteran speaks in threatening tones, particularly in regards to certain populations, his expression of irritability is limited to speech.  

In an August 2013 supplemental medical opinion, the April 2013 examiner determined that the Veteran is occupationally and socially impaired with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner explained that the Veteran has moderate difficulty in social and occupational settings, conflict and isolation with family relationships, outburst of anger, few friends, suspiciousness of non-military government personnel, depressive moods, and crowd avoidance.  His affect is irritated and annoyed, with an acerbic personality.  The Veteran has occasional depressive moods that are not debilitating and do not obviate occupational or social functioning.    

Aside from the October 2012 and April 2013 VA examinations and the August 2013 supplemental opinion, the Board notes that there is no other medical evidence of record, either before or during the course of the appeal, documenting ongoing treatment for the Veteran's PTSD.  

Based on a cumulative review of the medical evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a higher 50 percent rating, but not higher, during the entire period on appeal.  

In granting a 50 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the appeals period, the Veteran's PTSD symptoms were manifested primarily by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory and judgment, and difficulty maintaining effective social and familial relationships.  Based on a cumulative review of the medical examinations of record, the Veteran's symptoms consistently include avoidance behaviors, emotional detachment, intrusive thoughts, irritability, outbursts of anger, nightmares, suspiciousness, and sleep impairment.  

Although the medical evidence does not show symptomatology such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, or impaired abstract thinking, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the actual severity, frequency, and duration demonstrated of symptomatology contemplated for a 50 percent rating are sufficiently demonstrated. 

The Board has considered whether the Veteran's symptoms warrant the assignment of the next higher disability rating.  However, the Board finds that the symptoms associated with the Veteran's PTSD did not meet the criteria for a 70 rating at any time during the period on appeal.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges that the October 2012 VA examiner did, in fact, conclude that the Veteran's symptoms indicated occupational and social impairment with deficiencies in most areas, however, the symptoms reported by the Veteran do not actually support this finding.  The evidence of record does not indicate that the Veteran exhibits obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Therefore, the Board does not find that a higher disability rating of 70 percent is warranted at any time during the period on appeal.       

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his PTSD symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  While the Board acknowledges and has considered the lay statements of record, the Board has given them appropriate weight where they are consistent with the objective medical evidence of record.  However, the Board has accorded greater weight to the objective evidence of record as the medical examiners have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the medical evidence is more probative regarding the Veteran's claims in this case, and the medical evidence has shown that the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity during the period on appeal.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 50 percent rating, but not higher, is warranted for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date for Grant of Service Connection 

Legal Criteria 

The effective date of a grant of service connection is governed by 38 U.S.C. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C. § 5110(a) states, "unless specifically provided otherwise . . . the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155(a).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  However, as the present claim at issue on appeal was filed before these amendments took effect, the prior regulatory provisions apply. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD because, even though he was not formally diagnosed with PTSD until October 2012, he claims his symptoms existed well before 1980, and therefore, he should be afforded an effective date at least back to the date of his initial claim.  

By way of background, VA received the Veteran's initial claim for service connection for PTSD on November 4, 2010.  Due to health and mobility issues, the Veteran failed to report to a scheduled VA PTSD examination.  Subsequently, his claim was denied in a December 2011 rating decision.  The Veteran filed a timely notice of disagreement with this rating decision in January 2012.  Thereafter, in a September 2013 rating decision, the Veteran was granted service connection for PTSD and assigned a 30 percent disability rating effective January 19, 2012, which the RO erroneously stated was the date VA received the Veteran's claim for service connection.  The Veteran filed a timely notice of disagreement with this rating action in December 2013, requesting an earlier effective date back to the actual date of receipt of his claim.      

As noted above, VA regulations provide that the effective date of an award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Initially, a review of the record reveals that there were no other pending, unadjudicated claims for service connection for PTSD prior to November 4, 2010.  Thus, the Board has determined that November 4, 2010 is the date of receipt of the Veteran's claim.  

On the question of when entitlement arose, the Veteran was first formally diagnosed with PTSD at an October 25, 2012 VA examination.  The Veteran was also diagnosed with depressive disorder.  The VA examiner noted that she was unable to differentiate which symptoms were attributable to each diagnosis as the symptoms of both illnesses are intertwined.  However, the examiner noted that the Veteran's symptoms were aggravated by a 1980 accident that left the Veteran a paraplegic, indicating that his symptoms predated the 1980 accident.  

Although the date of the Veteran's official diagnosis of PTSD, rendered in October 2012, is later than the date of receipt of his claim for service connection, the Board finds that an earlier effective date is warranted.  The Board accepts the Veteran's argument that the date entitlement arose predated the 1980 accident, as evidenced by the October 2012 examiner's report.  The Board also notes that in the September 2013 rating decision, the RO indicated that it intended to assign the Veteran an effective date corresponding to the date of receipt of his claim, however, it assigned the incorrect date.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is eligible for an earlier effective date of November 4, 2010, the date of receipt of his claim for service connection for PTSD.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As the effective date cannot not be earlier than the date of receipt of application, an even earlier effective date cannot be assigned.        

    
ORDER

An initial rating of 50 percent, but no higher, for PTSD is granted.  

Entitlement to an effective date of November 4, 2010, but not earlier, for the award of service connection for PTSD, is granted.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


